Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

  THE FERRARO LAW FIRM, P.A.,
  a Florida professional association, and
  TOTAL ASSET RECOVERY SERVICES
  LLC, a Michigan limited liability company,

                Plaintiffs,

  v.

  HUDDLESTON CAPITAL PARTNERS VIII
  LLC, a Delaware limited liability company,
  TIMOTHY D. SCRANTOM, ESQ.,
  SCRANTOM DULLES INTERNATIONAL
  PLLC, a South Carolina professional limited
  liability company, TEN STATE
  INTERNATIONAL LAW, PLLC, a
  South Carolina professional limited liability
  company, KENNETH PLATT ELDER,
  and G3 ANALYTICS LLC,

                Defendants.
                                                     /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs, THE FERRARO LAW FIRM, P.A. (“Ferraro Firm”), a Florida professional

  association, and TOTAL ASSET RECOVERY SERVICES LLC (“TARS”), a Michigan limited

  liability company (collectively, “Plaintiffs”), by and through undersigned counsel, hereby bring

  this action for damages against Defendants, HUDDLESTON CAPITAL PARTNERS VIII LLC

  (“Huddleston”), a Delaware limited liability company, TIMOTHY D. SCRANTOM, ESQ.

  (“Scrantom”), SCRANTOM DULLES INTERNATIONAL PLLC (“Scrantom Dulles”), a South

  Carolina professional limited liability company, TEN STATE INTERNATIONAL LAW, PLLC

  (“Ten State”), a South Carolina professional limited liability company, G3 ANALYTICS LLC
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 2 of 27




  (“G3”), a Michigan limited liability company, and KENNETH PLATT ELDER (“Elder”)

  (collectively, “Defendants”), and state as follows:

                                   NATURE OF THE ACTION

         1.      This is Defendants’ third attempt to interfere with the Ferraro Firm’s relationship

  with longtime client, TARS, and usurp TARS’s qui tam whistleblower litigation on behalf of the

  State of New York, after over a decade of work by the Ferraro Firm to unearth a multi-billion-

  dollar escheatment scheme, and on the heels of a tide-changing appellate victory allowing the case

  to finally proceed towards recovery. See Total Asset Recovery Services LLC, on behalf of the State

  of New York v. Metlife, Inc., et al., No. 2019-3806 (N.Y. Sup. Ct. Dec. 10, 2021) (reversing order

  of dismissal). (the “Qui Tam Action”),

         2.      As alleged more specifically herein, and upon information and belief, Defendants

  used confidential and privileged information as consultants and legal counsel for TARS,

  respectively, as part of an ongoing scheme to take control over TARS and its assets, including the

  Qui Tam Action, and deprive the Ferraro Firm of its 40% contingent fee for legal services rendered

  to TARS in connection with the Qui Tam Action.

         3.      In 2014, G3, led by Elder, hired a broker to procure a six-million-dollar

  ($6,000,000) litigation funding loan for the Qui Tam Action, and personally recommended

  Scrantom to TARS to represent G3 and TARS in the negotiation of the loan. On November 21,

  2014, G3 and TARS, as borrowers, entered into a Nonrecourse Loan and Security Agreement (the

  “Nonrecourse Loan”), with lender, Hamilton Capital VIII LLC (“Hamilton”), secured by a

  Promissory Note and certain other ancillary documents signed by TARS, G3, TARS’s members,

  and Defendant Elder on behalf of G3 (collectively, the “Nonrecourse Loan Documents”).




                                                   2
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 3 of 27




         4.      On December 25, 2015, Scrantom and Elder (collectively, the “Interfering

  Plaintiffs”) filed a frivolous arbitration demand, Kenneth Platt Elder vs. The Ferraro Law Firm,

  P.A., Case No. 01-15-0006-0909 (the “First Interference Attempt”), in which they launched false

  and spurious claims against the Ferraro Firm of ethical violations, professional negligence, and

  breach of fiduciary duty in an effort to take over the ownership of the Qui Tam Action so that they

  could terminate the Ferraro Firm and recover its fee.

         5.      In response, on February 17, 2017, the Ferraro Firm filed a tortious interference

  action in this Court against Defendants Scrantom, Elder, and their related entities based on

  Defendants’ conduct in filing the First Interference Action (the “Florida Action”). See The Ferraro

  Law Firm, P.A. vs. Timothy Scrantom, Esq., et al., No. 17-20640.

         6.      On April 18, 2017, the Interfering Plaintiffs agreed to settle with the Ferraro Firm

  and dismiss the First Interference Action with prejudice, paying over $24,000 in costs to the

  Ferraro Firm for their frivolous conduct, and release the Ferraro Firm from any and all claims in

  the First Interference Action and the Florida Action.

         7.      Unrelenting, on December 28, 2017, Defendants again attempted to interfere, suing

  TARS through another frivolous lawsuit, G3 Analytics, LLC v. Total Asset Recovery Services,

  LLC, et al., No. 17-903-CK, in the State of Michigan First Circuit Court for the County of Hillsdale

  (the “Second Interference Action”), that was dismissed with prejudice shortly thereafter.

         8.      On August 2, 2018, after the Interfering Plaintiffs were unsuccessful in both their

  First and Second Interference Actions, Defendant Huddleston Capital VIII LLC (“Huddleston”)

  was formed with a name that is strikingly similar to lender Hamilton Capital VII LLC and which

  only the Interfering Plaintiffs could know because of the confidentiality provision in the

  Nonrecourse Loan Agreement preventing such disclosure.



                                                   3
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 4 of 27




         9.      On or about 2017, TARS learned that the original lender, Hamilton, of the

  Nonrecourse Loan, that the Interfering Plaintiffs obtained, was controlled by a managing member,

  Platinum Partners Credit Opportunities Master Fund LP (“PPCO”), that was in receivership as a

  defendant in a civil enforcement action by the United States Securities and Exchange Commission,

  and whose founders were indicted for conspiracy, securities fraud, and investment advisor fraud.

  See SEC v. Platinum Mgmt. (NY) LLC, No. 16-CV-6848 (BMC) (E.D.N.Y.) (the “SEC Action”).

         10.     Although Hamilton and PPCO representatives assured TARS and the Ferraro Firm

  that the Nonrecourse Loan would not be tied up in the receivership, on or about September 2018,

  the Receiver in the SEC Action asked TARS for waiver of confidentiality to “market” the

  Nonrecourse Loan as an asset of PPCO. TARS refused to waive the confidentiality provision and

  instead informed the Receiver that it was interested in purchasing the Nonrecourse Loan itself.

         11.     On March 29, 2019, the Supreme Court of the State of New York for New York

  County entered an Order dismissing the Second Amended Complaint. Total Asset Recovery

  Services LLC, on behalf of the State of New York v. Metlife, Inc., et al., Index No. 115336/2010,

  Order, NYSCEF 147.

         12.     On December 10, 2020, the First Department issued an Order reversing dismissal

  of TARS’s Second Amended Complaint in the Qui Tam Action, enhancing the value of the

  Nonrecourse Loan by billions in allowing the case to finally proceed on the merits. Total Asset

  Recovery Services LLC, on behalf of the State of New York v. Metlife, Inc., et al., No. 2019-3806

  (N.Y. Sup. Ct. Dec. 10, 2021).

         13.     Only four days after the Ferraro Firm secured this victory on appeal, and without

  the opportunity to bid or notice to TARS or the Ferraro Firm, on December 14, 2020, the

  Nonrecourse Loan was sold as a “remnant asset” in the SEC Action for a mere $13,100.



                                                  4
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 5 of 27




         14.     According to a partially executed and defective Assignment and Assumption

  Agreement (“Assignment”) sent to TARS by Huddleston’s counsel, Sterlington LLC

  (“Sterlington”), the Nonrecourse Loan was assigned to Defendant Huddleston by non-parties to

  the Nonrecourse Loan, RJ Funding, LLC and Platinum Partners Liquid Opportunities Master Fund,

  LP (“PPLO”), a different Platinum entity than PPCO, which held the Nonrecourse Loan as an asset

  in the SEC Action. (See SEC Action, Receiver’s Eighth Status Report to the Court, ECF 481-2)

  (TARS’s “Litigation Finance Investment” appears as a PPCO asset). The purported Assignment

  either excludes or redacts the signature block for Huddleston, concealing the real party in interest.

         15.     Huddleston’s managing member, Acacia Trustees Limited (“Acacia”), is an

  offshore West Indies entity whose supposed principal, Kristina Phelan, executed a “Consent to

  Change Attorneys” as the “Sole Member and Manager of Total Asset Recovery Services LLC,”

  while Huddleston’s counsel, Mari Bonthuis’s, Affirmation inconsistently states that Acacia is the

  “Sole Member of Huddleston.” (See Qui Tam Action, Consent to Change of Attorneys, Ex. 4 to

  Affirmation of Mari K. Bonthuis, NYSCEF Doc. No. 183 (March 12, 2021).)

         16.     In the sworn statement, Kristina Phelan, on behalf of Acacia, acknowledges that

  she is signing the statement for use in the Qui Tam Action, but claims that she is located outside

  the United States and not “subject to the jurisdiction of the United States.” (See id.)

         17.     Acacia’s address in the West Indies is an offshore hub for shell entities connected

  to data found in the Panama Papers according to the International Consortium of Investigative

  Journalists Offshore Leaks Database, available at https://offshoreleaks.icij.org/nodes/14079740.

  Yet, the sworn statement was executed in Huddersfield, England.

         18.     Defendant Scrantom markets himself as an expert in litigation finance and

  “offshore law.” Scrantom is based and has substantial connections to England, where the sworn



                                                   5
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 6 of 27




  statement was executed. Scrantom’s marketed experience highlights that he has the know-how

  and relationships to plot and execute the corporate shell game at issue here.

            19.   Through this facially defective Assignment and fraudulently procured “remnant

  asset” sale, Huddleston, through Sterlington, began sending demand letters to TARS and the

  Ferraro Firm, beginning on February 10, 2021 (the “Demand Letter”), claiming to be the lender of

  the Nonrecourse Loan and alleging “Events of Default” without any evidence or factual support.

  Certainly, a shell entity formed in 2018, has no personal knowledge of events of default supposedly

  backdating to 2016, which were never claimed by the lender, nor the Receiver for over six years.

            20.   Huddleston makes a variety of subtle factual statements that would only be known

  by the parties involved in the Qui Tam Action and Nonrecourse Loan Documents over the last

  decade. For example, in response to TARS’s February 12, 2021 letter denying each alleged “event

  of Default,” Huddleston claims that there was a waiver of the confidentiality provisions of the

  Nonrecourse Loan because the information became “public” based on the Florida Action and the

  Second Interference Action. Even if one were to believe that Huddleston performed broad

  investigative searches for prior litigation, TARS is not party to the Florida Action and the Second

  Interference Action has no filings available online. Upon information and belief, the Interfering

  Plaintiffs notified Huddleston of the existence of these actions.

            21.   Notwithstanding the lack of support for its unfounded and hostile position, on

  March 12, 2021, Huddleston filed a motion to substitute counsel (“Motion for Substitution”) in the

  Qui Tam Action, purporting to act as “attorney in fact” for TARS to gain control over the pending

  Qui Tam Action. (Qui Tam Action, Motion to Substitute Counsel, NYSCEF 178 (March 12,

  2021).)




                                                   6
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 7 of 27




         22.     Huddleston’s Motion for Substitution intends to portray the Ferraro Firm as

  unresponsive, misleading the Court by conveniently failing to include TARS’s February 12, 2021

  response to the Demand Letter or inform the Court that TARS disputes the alleged Events of

  Default. Huddleston purports to act as TARS in asking the Court to substitute its own counsel,

  Sterlington, who has no False Claims Act expertise, no experience with the decade-long qui tam

  litigation, nor a relationship with the Attorney General in New York.

         23.     What is more, Huddleston seeks to interfere with the Qui Tam Action by asking the

  Court to strike TARS’s Third Amended Complaint. (See Qui Tam Action, Motion to Substitute,

  NYSCEF 178.)        Why would an unrelated, would-be assignee that allegedly obtained an

  Assignment roughly three months ago and is not privy to the decade-long litigation or the data

  obtained during that litigation seek to file an amended complaint containing different factual

  allegations? The only possible beneficiaries are the Interfering Plaintiffs with inside information

  and behind the scenes of the law firm that seeks to intervene and misappropriate the Ferraro Firm’s

  contingency fee and the recently formed shell corporation it represents.

         24.     As a result of Defendants’ continued interference, the Ferraro Firm has had to

  investigate and respond to the frivolous Motion to Substitute and TARS has had to file an action

  for declaratory and injunctive relief to clarify its rights and declare non-default of the Nonrecourse

  Loan (the “Declaratory Judgment Action”).

         25.     These interferences must stop so that Plaintiffs can rightfully proceed with the Qui

  Tam Action on behalf of the State of New York.




                                                    7
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 8 of 27




                                            THE PARTIES

     A. Plaintiffs: Relator in the Qui Tam Action and its Counsel for Over Ten Years

         26.     Plaintiff TARS is a limited liability company, organized and existing under the laws

  of the State of Michigan, with its headquarters and principal place of business located in Camden,

  Michigan.

         27.     Plaintiff TARS was formed to act as a relator in qui tam actions seeking to recover

  unremitted life insurance proceeds on behalf of states under state false claim acts and is comprised

  of five members:

                 a.      Gregory Lynam, an individual who is domiciled in Florida.

                 b.      Scott Knott, an individual who is domiciled in Florida.

                 c.      Thomas Prescott, an individual who is domiciled in Florida.

                 d.      Steven Lynam, an individual who is domiciled in Ohio.

                 e.      RZE Holdings LLC (“RZE Holdings”) is a limited liability company,

                         organized and existing under the laws of the State of Florida, with its

                         headquarters and principal place of business located in the State of New

                         York. RZE Holdings’ members are:

                         i.      Edward McMahon, an individual who is domiciled in the State of

                                 New York; and

                         ii.     The McMahon Family Trust in New York.

         28.     Plaintiff, the Ferraro Firm, at all times material, was and is a Florida professional

  association, incorporated and existing under the laws of the State of Florida, with its principal

  place of business located at 600 Brickell Avenue, Suite 3800, Miami, Florida, 33131, and is

  otherwise a citizen of the State of Florida.



                                                   8
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 9 of 27




         29.     On September 26, 2010, the Ferraro Firm entered into an Attorney’s Contingency

  Fee Contract (the “Contingency Contract”) in connection with the Ferraro Firm’s representation

  of TARS as relator in life insurance escheatment whistleblower actions under the False Claim Acts

  of certain states. (A true and correct copy of the Contingency Contract, as redacted to remove

  confidential and privileged information, is attached as Exhibit “A” hereto.)

     B. Defendants: Shell, Offshore Entity, the Interfering Plaintiffs, and Related Entities

         30.     Defendant Huddleston is a limited liability company, organized and existing under

  the laws of the State of Delaware.

         31.     Huddleston’s managing member, Acacia, is a company organized and existing

  under the law of Nevis, West Indies.

         32.     Defendant Scrantom, at all times material, is a natural person of full age of majority

  who is a citizen of the State of South Carolina, resides in Mt. Pleasant, South Carolina, and is

  otherwise sui juris.

         33.     Scrantom Dulles, at all times material, was and is a professional limited liability

  company organized and existing under the laws of the District of Columbia, with its principal place

  of business located at 90 East Bay Street, Charleston, South Carolina.

         34.     Upon information and belief, and at all times material, the constituent members of

  Scrantom Dulles were and are:

                 a. Defendant Timothy D. Scrantom, Esq.

                         107 East Bay Street
                         Charleston, South Carolina 29464

                 b. Frederick H. Dulles, Esq.

                         90 East Bay Street
                         Charleston, South Carolina 29401



                                                   9
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 10 of 27




         35.     Upon further information and belief, both constituent members of Scrantom Dulles,

  at all times material, were and are citizens of the State of South Carolina, such that Scrantom

  Dulles is a citizen of the State of South Carolina.

         36.     At all times material, Scrantom and his firm, Scrantom Dulles, marketed

  themselves as specializing in “offshore and international disputes,” and litigation finance.

  Defendant Scrantom’s newest company, Legis Finance Ltd., lists Neil Mitchell as a Senior

  Underwriting Advisor. See Legis Finance, “Team,” available at www.legisfinance.com/team.

  Mr. Mitchell was previously with the broker of Nonrecourse Loan, Fulbrook Capital Management,

  and worked closely with TARS and Hamilton on the negotiations.

         37.     Upon information and belief, and at all times material, Scrantom is an officer,

  employee and/or agent of Scrantom Dulles.

         38.     At all times material, Huddleston acted by and through its officers, directors,

  agents, employees, and/or independent contractors, including, but not limited to Scrantom, who at

  all times conducted themselves within the course and scope of their employment and/or agency

  relationships while engaging in the tortious acts and/or conduct described hereinafter.

         39.     Defendant Ten State, at all times material, was and is a professional limited liability

  company organized and existing under the laws of the District of Columbia, with its principal place

  of business located at 107 East Bay Street, Charleston, South Carolina 29464.

         40.     Upon information and belief, and at all times material, the sole constituent member

  of Defendant Ten State was and is Defendant Scrantom, 107 East Bay Street, Charleston, South

  Carolina 29464.




                                                   10
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 11 of 27




          41.    Upon further information and belief, Defendant Scrantom, as the constituent

  member of Defendant Ten State, at all times material, was and is a citizen of the State of South

  Carolina. As such, Ten State was and is a citizen of the State of South Carolina.

          42.    At all times material, Defendant Ten State held itself out as a law firm specializing

  in offshore and international disputes, and litigation finance.

          43.    Upon information and belief, and at all times material, Scrantom is an officer,

  employee and/or agent of Defendant Ten State.

          44.    At all times material, Defendant Ten State acted by and through its officers,

  directors, agents, employees, and/or independent contractors, including, but not limited to

  Scrantom, who at all times conducted themselves within the course and scope of their employment

  and/or agency relationships while engaging in the tortious acts and/or conduct described

  hereinafter.

          45.    Defendant Elder, at all times material, is a natural person of full age of majority

  who is a citizen of the State of Michigan, resides in Bloomfield Hills, Michigan, and is otherwise

  sui juris.

          46.    Defendant G3 is a Michigan limited liability company whose sole member is Elder.

          47.    G3 entered into a Consulting Agreement with TARS on August 20, 2010 (the

  “Consulting Agreement”), as amended, restated, supplemented or otherwise modified, including

  pursuant to the First Amendment to Consulting Agreement dated September 2, 2011 and the

  Second Amendment to Consulting Agreement dated October 4, 2014. (A true and correct copy of

  the August 10, 2010 Consulting Agreement is attached as Exhibit “B” hereto.)

          48.    The Consulting Agreement was provided as security for the Nonrecourse Loan by

  G3 to Hamilton under a Collateral Assignment of Consulting Agreement



                                                   11
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 12 of 27




                                   JURISDICTION AND VENUE

         49.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).

  Jurisdiction is proper because (1) the matter in controversy exceeds the sum or value of Seventy-

  Five Thousand Dollars ($75,000.00), exclusive of interest, costs, and any attorney fees, and (2)

  there is complete diversity for purposes of this Court exercising subject-matter jurisdiction because

  the Plaintiffs and each individual Defendant and each constituent member of the unincorporated

  business Defendants are citizens of different states.

         50.     Venue is proper in the United States District for the Southern District of Florida

  pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving

  rise to this Complaint occurred in Miami, Miami-Dade County, Florida, and Plaintiffs’ principal

  place of business is located in Miami, Miami-Dade County, Florida.

                                    FACTUAL ALLEGATIONS

     A. The Q1 Project: TARS and G3 Are Formed as Relators
        in Potential Life Insurance Whistleblower Claims

         51.     On or about August 8, 2009, Gregory Lynam (“Lynam”) formed and incorporated

  TARS as a Michigan limited liability company whose members are Lynam, Scott Knott, Thomas

  Prescott, Steven Lynam, and RZE Holdings.

         52.     On or about On August 24, 2009, Defendant Elder formed and incorporated G3 as

  a Michigan limited liability company. Defendant Elder is the President and Sole Member of G3.

         53.     On or about August 2010, Elder proposed a business project he code-named the Q1

  Project (“Q1 Project”) to Lynam, in his capacity as a member of TARS.

         54.     The Q1 Project was designed in part to help state governments identify life

  insurance companies that failed to escheat abandoned death benefits to the state when the

  beneficiary of the death benefit could not be located within a statutorily prescribed period of time.

                                                   12
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 13 of 27




          55.     The Q1 Project involved investigating and ultimately filing and litigating life

  insurance escheatment qui tam whistleblower actions under the False Claim Acts of certain states

  against certain life insurance companies.

          56.     Upon information and belief, Elder specifically requested that his name and/or

  involvement in the Q1 project remain anonymous because he had other unrelated ongoing business

  relationships with some of the same life insurance companies that would be the subject of any

  potential qui tam life insurance whistleblower claims.

          57.     In exchange for and in consideration for his anonymity, Elder agreed to serve only

  as a consultant to TARS and further agreed that TARS would pursue the Q1 Project related Qui

  Tam life insurance whistleblower claims as the named relator.

          58.     Accordingly, on August 20, 2010, Elder, by and through G3, entered into the

  Consulting Agreement with TARS for the purpose of pursuing the Q1 Project, as amended

  pursuant to the First Amendment to Consulting Agreement dated September 2, 2011 and the

  Second Amendment to Consulting Agreement dated October 4, 2014. (See Ex. B.)

          B. TARS Retains the Ferraro Firm to Pursue the Qui Tam Action in 2010

          59.     On September 26, 2010, TARS retained the Ferraro Firm to represent it in

  connection with the pursuit of certain life insurance escheatment whistleblower actions.

          60.     The Contingency Contract states in Paragraph 1 as follows:

                  1.      Scope of Representation: Client retains Attorney to represent Client
                  only in connection with the pursuit of a Qui Tam Whistleblower action
                  under the False Claim Acts of certain states… for allegations arising from
                  a failure of life insurance companies to escheat unclaimed funds from life
                  insurance policies to the respective states in violation of law.

  (Id. at ¶ 1.)




                                                  13
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 14 of 27




         61.     The Contingency Contract was signed by Steven Lynam, as President of TARS,

  and by Jeffrey Sloman, Esq. and Russell Koonin, Esq., on behalf of the Ferraro Firm. (Id. at 6.)

         62.     Pursuant to the terms of the Contingency Contract, TARS is bound and obligated

  to pay the Ferraro Firm “an attorney’s fee of forty-percent (40%) of the gross amount of any

  settlement, judgment or recovery” for its legal services and 5% for appellate fees. (Id. at ¶ 6.)

         C. The Qui Tam Action

         63.     On December 3, 2010, the Ferraro Firm, on behalf of TARS, filed a Complaint in

  the Qui Tam Action under seal and notified the New York Office of the Attorney General (“OAG”)

  of the fraud that certain life insurance companies were perpetrating on New York.

         64.     Over the next seven years, the Ferraro Firm and TARS spent hundreds of hours

  working with the OAG, attending multiple meetings in New York, assisting with the issuance of

  subpoenas, Section 308 letters, and reviewing and analyzing a massive amount of documents and

  data provided in response.

         65.     Until December 2017, the case remained under seal pursuant to the OAG’s requests

  for more time to investigate. During this time, TARS and the Ferraro Firm worked closely with

  the OAG to identify data deficiencies, send additional subpoenas duces tecum, and to sort, analyze,

  and interpret the data provided by the defendant-insurance companies.

         66.     At the beginning of 2017, the Ferraro Firm and TARS met with the OAG and

  requested that the OAG make a final decision to intervene or allow the Ferraro Firm to unseal and

  litigate the case. Shortly thereafter, the OAG informed TARS that it was planning not to intervene

  at that time, but that, given the years of collaboration, the OAG was confident in the Ferraro Firm’s

  capacity to litigate the case on behalf of the State.




                                                    14
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 15 of 27




         67.     On October 11, 2017, the OAG notified the Court in the Qui Tam Action of its

  decision to not supersede or intervene.

         68.     Although TARS and the Ferraro Firm were intimately involved in the OAG’s

  investigations, TARS had no discretion to unseal or litigate until the OAG notified the court of its

  decision not to intervene.

         69.     On November 16, 2017, the Ferraro Firm moved to file the Second Amended

  Complaint and unseal the Qui Tam Action, which the Court granted on December 1, 2017.

         70.     After extensive briefing and oral argument, the Supreme Court of the State of New

  York for New York County entered an order dismissing TARS’s Second Amended Complaint on

  March 29, 2019. (Qui Tam Action, Order, NYSCEF 147.)

         71.     TARS appealed and on December 10, 2020, the First Department issued an order

  reversing dismissal. Total Asset Recovery Services LLC, on behalf of the State of New York v.

  Metlife, Inc., et al., No. 2019-3806 (N.Y. Sup. Ct. Dec. 10, 2021).

         72.     For almost eleven years, the Ferraro Firm has competently and diligently

  represented TARS in the Qui Tam Action, which remains pending and finally at issue.

         73.     Yet, just four days after the Ferraro Firm’s appellate victory on behalf of TARS,

  TARS’s Nonrecourse Loan was purportedly sold for $13,100 as a “remnant asset,” according to a

  partially executed Assignment and Assumption Agreement dated December 14, 2020

  (“Assignment”) and provided by counsel for Huddleston to TARS on February 18, 2021.

         D. Elder Leads Efforts to Procure Litigation Funding Loan and Hires Scrantom

         74.     In 2014, having invested several years and substantial resources to investigate the

  life insurance defendants’ fraudulent practices, G3, through Elder, engaged a broker, Fulbrook




                                                  15
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 16 of 27




  Capital Management, LLC (“Fulbrook”), to facilitate financing opportunities that would enable

  G3, as a consultant, and TARS, as relator, to continue to pursue the Qui Tam Action.

         75.      Elder vouched for the expertise of Scrantom as a litigation finance attorney and

  urged TARS to hire Scrantom to represent TARS alongside G3 in the negotiation of the

  Nonrecourse Loan with Hamilton.

         76.      In September 2014, a litigation finance lender, Hamilton, provided TARS with a

  Term Sheet setting forth the business terms pursuant to which it was willing to make a nonrecourse

  loan to TARS.

         77.      On November 21, 2014, TARS and G3, as borrowers, entered into the Nonrecourse

  Loan Agreement with Hamilton.

         78.      Scrantom was subsequently retained as General Counsel for all of Elder’s

  companies, including, but not limited to, G3.

         79.      As set forth above, the Qui Tam Action was under seal when the Nonrecourse Loan

  was funded and remained sealed until December 1, 2017. During this time, TARS continued to

  assist the OAG in its investigation, but there were no substantive court filings, discovery, nor any

  litigation occurring.

         80.      After closing on the Nonrecourse Loan, Messrs. Elder, Scrantom, and Lynam

  participated on numerous calls with Hamilton representatives to provide updates regarding the Qui

  Tam Action. Messrs. Elder, Scrantom, and Lynam also collaborated to prepare and submit reports

  to Hamilton.




                                                  16
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 17 of 27




         E. First Interference Action: the Florida Arbitration

         81.      On December 25, 2015, the Interfering Plaintiffs filed a frivolous demand for

  arbitration before the (Ret.) Honorable Ronald C. Dresnick in the American Arbitration

  Association.

         82.      Scrantom was the architect of a scheme devised to collude with Elder in a concerted

  effort to deprive the Ferraro Firm of its 40% contingent fee for legal services rendered to TARS in

  connection with the Qui Tam Action.

         83.      Beginning on or about December 25, 2015, and continuing through the filing of this

  Complaint, Defendants have tortiously interfered with the ongoing attorney-client relationship

  between the Ferraro Firm and TARS.

         84.      Scrantom filed the First Interference Attempt as lead counsel for Elder, alleging

  specious and unfounded claims of ethical violations, professional negligence and breach of

  fiduciary duty all designed to result in a termination of the attorney-client relationship between the

  Ferraro Firm and TARS.

         85.      The Interfering Plaintiffs’ objective in filing the arbitration in the First Interference

  Attempt was to take over the ownership of the Qui Tam Action so that they could terminate the

  Ferraro Firm.

         86.      TARS does not and has never had any interest in terminating its attorney-client

  relationship with the Ferraro Firm.

         87.      On February 17, 2017, the Ferraro Firm filed the Florida Action against Defendants

  Scrantom, Elder, and their related entities in the case styled The Ferraro Law Firm, P.A. vs.

  Timothy Scrantom, Esq., et al., No. 17-20640.




                                                     17
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 18 of 27




         88.     On April 18, 2017, the Interfering Plaintiffs entered into a Settlement Agreement

  with the Ferraro Firm, agreeing to dismiss the First Interference Action, with prejudice, pay over

  $24,000 in costs to the Ferraro Firm for their frivolous conduct, and release the Ferraro Firm from

  any and all claims in the First Interference Action and the Florida Action.

         F. Second Interference Action: the Michigan Case

         89.     Undeterred, on December 28, 2017, Elder filed another frivolous claim on behalf

  of G3 against TARS in the State of Michigan First Circuit Court for the County of Hillsdale.

         90.     Elder attempted to relitigate the issues presented and settled in the First Interference

  Action by suing TARS directly.

         91.     On May 9, 2018, the court in the Second Interference Action effectively dismissed

  the case as to all defendants.

         G. Interference by Scrantom and Elder through a Shell, Offshore Entity

         92.     Upon information and belief, the Interfering Plaintiffs devised a new scheme to

  take over TARS’s interest in the Qui Tam Action by purchasing the Nonrecourse Loan Documents

  in receivership.

         93.     Roughly three months after the Second Interference Action was dismissed, on or

  about August 2, 2018, Huddleston was incorporated in Delaware with a very similar name to

  Hamilton, the original lender under the Nonrecourse Loan Documents, who only parties to the

  Nonrecourse Loan would be aware of.

         94.     One month later, on September 2018, the Receiver in the SEC Action reached out

  to TARS requesting a waiver of confidentiality to market the Nonrecourse Loan.

         95.     TARS explicitly refused to waive the confidentiality provision and informed the

  Receiver that it was interested on purchasing the Nonrecourse Loan.



                                                   18
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 19 of 27




         96.     Upon information and belief, the Interfering Plaintiffs established the Huddleston

  entity for the specific purpose of pursuing the purchase of the Nonrecourse Loan from the

  Receiver.

         97.     Upon information and belief, the Interfering Plaintiffs personally or indirectly

  through their shell entity and/or associates reached out to the Receiver to inquire about the

  Nonrecourse Loan Documents and triggered the Receiver’s request for a waiver.

         H. Multi-Million Dollar Nonrecourse Loan, Secured by Multi-Billion Dollar Qui Tam
            Action, is Sold to Shell Entity as a “Remnant Asset” for $13,100

         98.     Armed with insider information about the multi-year litigation, confidential and

  privileged attorney-client information, and the crucial status of the Qui Tam Action on appeal,

  Defendants misled the Receiver into believing the Nonrecourse Loan is a “remnant” asset.

         99.     In August 2019, unbeknownst to TARS and in violation of the confidentiality

  provision of the Nonrecourse Loan, the Nonrecourse Loan was marketed for sale to certain

  investors known to bid on remnant assets. (See SEC Action, Receiver’s Fourteenth Status Report

  to the Court, ECF 561, at ⁋ 3) (the Nonrecourse Loan was marketed and as one of many “assets

  with limited value pursuant to a remnant sale process.”)

         100.    Huddleston claims to have obtained an assignment of the Nonrecourse Loan from

  the Receiver on December 14, 2020 for a meager $13,100. However, Huddleston has failed to

  provide TARS with any evidence of an executed assignment from Hamilton to Huddleston.

         I. Defendants Claim Unfounded Events of Alleged Default to Trigger Power of
            Attorney and Fire the Ferraro Firm

         101.    Nonetheless, on February 10, 2021, in its first letter to TARS’s rightful members

  and Ferraro Law, Huddleston advanced frivolous claims that a series of alleged events of default




                                                 19
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 20 of 27




  had occurred pursuant to which Huddleston was exercising rights to take control of TARS as its

  “attorney in fact” under the Nonrecourse Loan.

         102.    Huddleston expected TARS’s founding members to walk away from the company

  they founded over a decade before without stating any factual basis whatsoever for its claimed

  events of default nor producing evidence that it obtained a valid assignment from Hamilton.

         103.    Upon information and belief, Huddleston’s hostile approach to seize control of

  TARS is the latest iteration of the Interfering Plaintiffs’ tortious interference scheme.

         104.    On February 12, 2021, TARS responded to Huddleston and unequivocally denied

  that any event of default had occurred.

         105.    On February 18, 2021, Huddleston replied to TARS claiming the events of default

  occurred without, once again, providing any explanation or factual support, attaching the defective

  Assignment.

         106.    Upon information and belief, Huddleston does not possess a valid assignment of

  the Nonrecourse Loan.

         107.    Upon information and belief, Huddleston redacted the signature block from the

  purported Assignment because it was executed by or on behalf of the Interfering Plaintiffs.

         108.    Notwithstanding the lack of support for its position, on March 12, 2021, Huddleston

  filed the Motion for Substitution in the Qui Tam Action, seeking not only to replace the Ferraro

  Firm, but also to interfere with TARS’s Qui Tam Action by asking the Court to strike the Third

  Amended Complaint. (See Qui Tam Action, Motion to Substitute, NYSCEF 178.)

         109.    What is more, the Motion for Substitution misled the Court by omitting TARS’s

  response to the Demand Letter and failing to inform the Court that TARS disputed the alleged

  Events of Default.



                                                   20
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 21 of 27




         110.    This tortious interference by Defendants has inhibited the ability of the Ferraro

  Firm to represent TARS in the Qui Tam Action and in other qui tam matters because the Ferraro

  Firm has had to dedicate a significant amount of time and resources to defend itself in the various

  frivolous claims brought by Defendants.

         111.    Accordingly, Defendants’ tortious conduct is ongoing and continuing in nature.

         112.    As a result of the frivolous litigation that was commenced by Defendants, the

  Ferraro Firm has sustained monetary damages in the form of legal expenses and costs to defend

  itself from these baseless claims that are a direct and proximate result of Defendants’ tortious

  conduct. Said damages are permanent and continuing in nature due to the Interfering Plaintiffs

  ongoing tortious interference.

         113.    All conditions precedent to the bringing of this action have been performed, have

  occurred or have been waived.

         114.    As a result of the matters hereinafter described, Plaintiffs were required to retain

  the undersigned to represent it in this matter and has bound and obligated itself to pay the firm a

  reasonable fee for its services, separate and apart from the damages the Ferraro Firm, has already

  sustained in defending itself from the frivolous allegations stemming from the various interference

  attempts described herein.

                                       CAUSES OF ACTION

                                              COUNT I

     CLAIM OF TORTIOUS INTERFERENCE WITH A CONTRACTUAL BUSINESS
      RELATIONSHIP AGAINST DEFENDANT TIMOTHY D. SCRANTOM, ESQ.

         115.    Plaintiffs adopt, reallege, and incorporate the allegations in paragraphs 1 through

  114 above, and further alleges the following:




                                                  21
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 22 of 27




          116.    At all times material, the Ferraro Firm and TARS had and have an attorney-client

  relationship that is clearly evidenced by the Ferraro Firm’s Contingency Contract with TARS, Ex.

  A, along with the Ferraro Firm’s existing representation of TARS in connection with TARS’s Qui

  Tam Action.

          117.    Scrantom had knowledge of the Ferraro Firm and TARS’s attorney-client

  relationship in connection with TARS’s Qui Tam Action

          118.    Scrantom intentionally and unjustifiably interfered with the Ferraro Firm and

  TARS’s attorney-client relationship in an intentional and deliberate attempt to terminate the

  Contingency Contract TARS has with the Ferraro Firm and to deprive the Ferraro Firm of its

  contingent fee for legal services rendered to TARS in connection with TARS’s life insurance

  escheatment Qui Tam Action.

          119.    As a direct and proximate result of Scrantom’s tortious conduct described above,

  Plaintiffs have suffered and continues to suffer damages, including without limitation, legal

  services plus costs for its resolution of the frivolous Motion for Substitution in the Qui Tam Action

  and prosecution of the Declaratory Judgment Action, attorneys’ fees and costs in prosecuting the

  instant matter, as well as the prospective loss of its contingent fee for legal services rendered to

  TARS in connection with TARS’s Qui Tam Action, and its ability to properly represent TARS in

  the Qui Tam Action.

          120.    These losses are either permanent or continuing in nature and Plaintiffs will suffer

  the losses in the future.

          WHEREFORE, Plaintiffs pray for judgment against Defendant, TIMOTHY D.

  SCRANTOM, ESQ., in excess of Seventy-Five Thousand Dollars ($75,000.00) plus costs, interest




                                                   22
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 23 of 27




  and for such other and further relief both at law and in equity to which Plaintiffs may show to be

  justly entitled.

                              COUNT II
   TORTIOUS INTERFERENCE WITH A CONTRACTUAL BUSINESS RELATIONSHIP
       AGAINST DEFENDANT SCRANTOM DULLES INTERNATIONAL PLLC

          121.       Plaintiffs adopt, reallege, and incorporate the allegations in paragraphs 1 through

  114 above, and further allege the following:

          122.       At all times material, the Ferraro Firm and TARS had and have an attorney-client

  business relationship that is clearly evidenced by the Ferraro Firm’s Contingency Contract with

  TARS, Ex. A, along with Ferraro Law’s existing representation of TARS in connection with

  TARS’s Qui Tam Action.

          123.       Defendant Scrantom Dulles, at all times material, acting by and through its officers,

  directors, agents, servants, employees and/or independent contractors, including, but not limited

  to Mr. Scrantom, had knowledge of the Ferraro Firm’s attorney-client relationship in connection

  with TARS’s life insurance escheatment Qui Tam Action.

          124.       Defendant Scrantom Dulles, directly and/or acting through its officers, employees,

  agents, apparent agents and/or those over whom it exercised control including, but not limited to,

  Mr. Scrantom, intentionally and unjustifiably interfered with the Ferraro Firm and TARS’s

  attorney-client relationship in an intentional and deliberate attempt to terminate the Contingency

  Contract TARS has with the Ferraro Firm and to deprive the Ferraro Firm of its contingent fee for

  legal services rendered to TARS in connection with TARS’s Qui Tam Action.

          125.       As a direct and proximate result of Defendant Scrantom Dulles’s tortious conduct

  described above, Plaintiffs have suffered and continue to suffer damages, including without

  limitation, legal services plus costs for its defense in the frivolous First and Second Interference



                                                      23
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 24 of 27




  Actions, the Motion for Substitution in the Qui Tam Action, and attorney’s fees and costs in

  prosecuting the instant matter and the Declaratory Judgment Action, as well as the prospective loss

  of the Ferraro Firm’s contingent fee for legal services rendered to TARS in connection with

  TARS’s Qui Tam Action, its ability to properly represent TARS in the Qui Tam Action, and

  TARS’s ultimate recovery as relator in the Qui Tam Action and other pending whistleblower

  actions. The losses are either permanent or continuing in nature and Plaintiffs will suffer the losses

  in the future.

          WHEREFORE, Plaintiffs pray for judgment against Defendant, SCRANTOM DULLES

  INTERNATIONAL, PLLC, a South Carolina professional limited liability company, in excess of

  Seventy-Five Thousand Dollars ($75,000.00) plus costs, interest and for such other and further

  relief both at law and in equity to which Plaintiffs may show to be justly entitled.

                                              COUNT III

            CLAIM OF TORTIOUS INTERFERENCE WITH A CONTRACTUAL
             BUSINESS RELATIONSHIP AGAINST DEFENDANT TEN STATE

          126.     Plaintiffs adopt, reallege, and incorporate the allegations in paragraphs 1 through

  114 above, and further alleges the following:

          127.     At all times material, the Ferraro Firm and TARS had and have an attorney-client

  business relationship that is clearly evidenced by the Ferraro Firm’s Contingency Contract with

  TARS, along with the Ferraro Firm’s existing representation of TARS in connection with TARS’s

  Qui Tam Action.

          128.     Defendant Ten State, at all times material, acting by and through its officers,

  directors, agents, servants, employees and/or independent contractors, including, but not limited

  to Mr. Scrantom, had knowledge of the Ferraro Firm and TARS’s attorney-client relationship in

  connection with TARS’s life insurance escheatment Qui Tam whistleblower action.

                                                   24
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 25 of 27




          129.     Defendant Ten State, directly and/or acting through its officers, employees, agents,

  apparent agents, and/or those over whom it exercised control including, but not limited to, Mr.

  Scrantom, intentionally and unjustifiably interfered with the Ferraro Firm and TARS’s attorney-

  client relationship in an intentional and deliberate attempt to terminate the Contingency Contract

  TARS has with the Ferraro Firm and to deprive the Ferraro Firm of its contingent fee for legal

  services rendered to TARS in connection with TARS’s life insurance escheatment Qui Tam

  whistleblower action.

          130.     As a direct and proximate result of Defendant Ten State’s tortious conduct

  described above, Plaintiffs have suffered and continue to suffer damages, including without

  limitation, legal services plus costs for its defense in the frivolous First and Second Interference

  Actions, the Motion for Substitution in the Qui Tam Action, and attorney’s fees and costs in

  prosecuting the instant matter and the Declaratory Judgment Action, as well as the prospective loss

  of the Ferraro Firm’s contingent fee for legal services rendered to TARS in connection with

  TARS’s Qui Tam Action, its ability to properly represent TARS in the Qui Tam Action, and

  TARS’s ultimate recovery as relator in the Qui Tam Action and other pending whistleblower

  actions. The losses are either permanent or continuing in nature and Plaintiffs will suffer the losses

  in the future.

                   WHEREFORE, Plaintiffs pray for judgment against Defendant, TEN STATE

  INTERNATIONAL LAW, PLLC, a South Carolina professional limited liability company, in

  excess of Seventy-Five Thousand Dollars ($75,000.00) plus costs, interest and for such other and

  further relief both at law and in equity to which Plaintiff may show to be justly entitled.




                                                    25
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 26 of 27




                                              COUNT IV

          CLAIM OF TORTIOUS INTERFERENCE WITH A CONTRACTUAL
     BUSINESS RELATIONSHIP AGAINST DEFENDANT KENNETH PLATT ELDER

         131.    Plaintiffs adopt, reallege, and incorporate the allegations in paragraphs 1 through

  114 above, and further alleges the following:

         132.    At all times material, the Ferraro Firm and TARS had and have an attorney-client

  relationship that is clearly evidenced by the Ferraro Firm’s Contingency Contract with TARS,

  along with the Ferraro Firm’s existing representation of TARS in connection with TARS’s Qui

  Tam Action.

         133.    Defendant Elder had knowledge of the Ferraro Firm and TARS’s attorney-client

  relationship in connection with TARS’s Qui Tam Action.

         134.    Defendant Elder intentionally and unjustifiably interfered with the Ferraro Firm and

  TARS’s attorney-client relationship in an intentional and deliberate attempt to terminate the

  Contingency Contract TARS has with the Ferraro Firm and to deprive the Ferraro Firm of its

  contingent fee for legal services rendered to TARS in connection with TARS’s Qui Tam Action.

         135.    As a direct and proximate result of Elder’s tortious conduct described above, the

  Plaintiffs have suffered and continue to suffer damages, including without limitation, legal services

  plus costs for its defense in the frivolous First and Second Interference Actions, the Motion for

  Substitution in the Qui Tam Action, and attorney’s fees and costs in prosecuting the instant matter

  and the Declaratory Judgment Action, as well as the prospective loss of the Ferraro Firm’s

  contingent fee for legal services rendered to TARS in connection with TARS’s Qui Tam Action,

  its ability to properly represent TARS in the Qui Tam Action, and TARS’s ultimate recovery as

  relator in the Qui Tam Action and other pending whistleblower actions. The losses are either

  permanent or continuing in nature and Plaintiffs will suffer the losses in the future.

                                                   26
Case 1:21-cv-21093-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 27 of 27




         WHEREFORE, Plaintiffs pray for judgment against Defendant, KENNETH PLATT

  ELDER, in excess of Seventy-Five Thousand Dollars ($75,000.00) plus costs, interest and for such

  other and further relief both at law and in equity to which Plaintiffs may show to be justly entitled.

                                   DEMAND FOR JURY TRIAL

         Plaintiffs demands a trial by jury of all issues triable as a matter of right by a jury.

  DATED this 22nd day of March, 2021.                    Respectfully submitted,

                                                         /s/ James L. Ferraro
                                                         James L. Ferraro, Esq.
                                                         Florida Bar No.: 381659
                                                         jlf@ferrarolaw.com
                                                         Dick M. Ortega, Esq.
                                                         Florida Bar No.: 113054
                                                         dmo@ferrarolaw.com
                                                         Natalia Salas, Esq.
                                                         Florida Bar No. 44895
                                                         nms@ferrarolaw.com
                                                         Mathew Gutierrez, Esq.
                                                         Florida Bar No. 94014
                                                         mdg@ferrarolaw.com

                                                         THE FERRARO LAW FIRM, P.A.
                                                         Brickell World Plaza
                                                         600 Brickell Avenue, 38th Floor
                                                         Miami, Florida 33131
                                                         Telephone: (305) 375-0111
                                                         Facsimile: (305) 379-6222

                                                         Attorneys for Plaintiffs




                                                   27
